Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 16, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161873(129)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  TIA CORPORATION,                                                                                     Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
           Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                    SC: 161873                                          Justices

  v                                                                 COA: 346591
                                                                    Calhoun CC: 17-000014-CH
  PEACEWAYS,
          Defendant,
  and

  FREDERICK C. ROESTI,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his reply is GRANTED. The reply submitted on October 14, 2020, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 16, 2020

                                                                               Clerk